Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, Xu-dong (CN 211959524 U, publication date 11-17-2020), hereafter “Yan” in view of Song, Wei et al. (WO 2021097954 A1, filing date 12-09-2019), hereinafter “Song”.  

As to Claim 1, Yan teaches a sounding device (a sounding device 100, Figures 1-3) comprising: a bracket (frame 1) having a receiving space (basin frame 1 is enclosed to from a containing space, page 4, lines 19-21; a vibration system (vibration system 2) and a magnetic circuit unit (magnetic circuit system 3) that are fixedly connected and received in the receiving space (See at least page 4.  lines 19-21) , wherein the magnetic circuit unit ( magnetic circuit 3) is configured to drive the vibration system to vibrate ( lines 15-18 on page 4 and Figure 2) and comprises a first magnetic body ( as the magnetic system 3 comprises a magnetic steel unit 32 comprising first steel unit 321 a second magnetic body ( second steel unit 322, Figure 2, page 6 , [0003], [0004]) , and a yoke configured to carry the first magnetic body and the second magnetic body (as the magnetic system 3 comprises a magnetic bowl 31 that includes a first magnetic bowl 311 and a second magnetic bowl 312, Figure 2, page 6 , [0003], [0004]) for containing the first and second magnetic steel units 321 and 322 respectively. ). Regarding the following: wherein the yoke comprises a bottom wall, a first sidewall arranged on one side of the bottom wall, and a second sidewall arranged on another side of the bottom wall, wherein at least one of the bottom wall, the first sidewall, or the second sidewall is fixed to the bracket; the first sidewall and the bottom wall form a first groove accommodating the first magnetic body, the second sidewall and the bottom wall form a second groove accommodating the second magnetic body, and an opening of the first groove is oriented towards a direction opposite to a direction towards which an opening of the second groove is oriented, Yan teaches a cylindrical shaped yoke such as magnetic bowl 31 with first and second 311, 312 accomodating first and second magnetic bodies 321 and 322 as shown on Figures 2 and 3 and page 6,[0004] and page 4, lines 43-46. Thus, Yan teaches the yoke 311, 312 having bottom wall, side wall fixed to frame 1 having walls 13 and 12, the yoke 311 and 312 together with frame forming groove to accommodate the first and second magnetic bodies 322,321. See at least Figures 2 and 3. 

    PNG
    media_image1.png
    646
    746
    media_image1.png
    Greyscale

Yan does not explicitly teach an opening of the first groove is oriented towards a direction opposite to a direction towards which an opening of the second groove is oriented. However, Song in related field (speaker) teaches on Figures 2 and 3, a magnetic circuit system 3 includes a first magnetic bowl 31, a magnetic steel unit 32 fixed in the first magnetic bowl 31, and a space that penetrates the first magnetic bowl 31 and matches the second extension wall 2222 The groove 33 and the second magnetic bowl 34 covering the magnetic steel unit 32 are provided. That is, the shape and the number of the relief groove 33 correspond to the shape and the number of the second extension wall 2222. The first magnetic bowl 31 includes a first magnetic bowl bottom wall 311 supported and fixed to the basin frame 1, and the first magnetic bowl bottom wall 311 is bent toward the second magnetic bowl 34 The first magnetic bowl side wall 312 extends, and the magnetic steel unit 32 is supported on the first magnetic bowl bottom wall 311.The second magnetic bowl 34 includes a second magnetic bowl bottom wall 341 and a second magnetic bowl side wall 342, and the second magnetic bowl bottom wall 341 and the first magnetic bowl bottom wall 311 are arranged directly opposite to each other. The second magnetic bowl side wall 342 is formed by bending and extending the second magnetic bowl bottom wall 341 toward the first magnetic bowl bottom wall 311. As seen from Figure 2 and Figure 6, the groove or opening of first magnetic bowl 33 is opposite to the direction of opening of second magnetic bowl 34.

    PNG
    media_image2.png
    596
    662
    media_image2.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the magnetic bowl to further improve the magnetic force of the sound production device. See at least abstract. Yan in view of Song further teaches the vibration system comprises a first vibration portion (first diaphragm 21) and a second vibration portion (second diaphragm 22) that are opposite to and spaced apart from each other (Figures2 and 3), and the magnetic circuit unit (3) is arranged between the first vibration portion (21) and the second vibration portion (22).
As to Claim 10, Yan in view of Song teaches the limitations of Claim 1, and wherein the first groove is of a same size as the second groove, Figures 2 and 6 of Song teaches the magnetic bowls 31 and 34 which make up the yoke including openings are of same shape (Figure 6 as reproduced in Claim1). 
Allowable Subject Matter
Claims 2-9, and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651